Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/28/2022 has been entered.

Election/Restrictions
Applicant’s election of group I in the reply filed on 6/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-12 are withdrawn for examination because they draw to nonelected invention, there being no allowable generic or linking claim. 
Claims 13-20 and 22-24 are under examination. 
Priority
This application is a 371 of PCT/JP2017/013551 (filed 3/31/2017) which claims foreign application JAPAN 2016-075980 (filed 4/5/2016).

Withdrawal of Rejections:
In view of applicant’s arguments, rejections under 35 U.S.C. 112(b) are hereby withdrawn.
In view of amended claims and applicant’s arguments, the rejections under 35 U.S.C. 102(a)(1) over Steinfeld, Vaishnaw and Habib are hereby withdrawn.

Claim Objections
Claims 13 and 24 are objected to because of the following informalities:  in line 12, - - than - - is missing after “less”.  Appropriate correction is required.

Maintenance of Rejections (including modification due to amendments):

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 13-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishinaga (US2015/0038350, IDS).
Nishinaga teaches a method of measuring the amount of occult blood, total protein and white blood cells (page 8, [0112], page 15, Table 1, page 17, Example 1) in saliva sample. 
For Claims 13-15 and 22-24: the reference teaches a method comprises: (i) measuring (in an examination object/saliva from an oral cavity) the amount of occult blood (page 8, [0112]++, page 15, Table 1) (ii) only if the amount of occult blood is less than a first predetermined threshold (less than 0.01, page 15, TABLE 1) measuring the total protein concentration (page 9, [0121]++, page 15, Table 1), and (iii) only if the amount of occult blood is or greater than the first predetermined threshold (not less than 0.01 mg/dL, page 15 TABLE 1) measuring the number of white blood cells (Leukocyte count, page 9, [0117]++, page 15, Table 1, claim 14) in the sample; wherein the first predetermined threshold of 0.01 mg/dL (as listed in TABLE 1 on page 15) is determined in advance of the measuring the amount of occult blood (which is performed in Examples 2-3, page 17++).
For Claims 16-17: the reference further teaches measuring ammonia concentration (page 9, [0125]++, page 15, Table 1) and determining level of periodontal infection/risk of gingivitis based on the measured level: ammonia less than 1000 µg/dL(page 15, Table 1, last row, risk low/middle/high, claim 17).
For Claim 18: the reference further teaches measuring the amount of occult blood is based on a measurement of hemoglobin in the sample (page 8, [0112], line 2++).
For Claim 19: the reference further teaches measuring the number of white blood cells is based on a measurement of esterase activity in the sample (page 9, [0117], line 2++).
For Claim 20: the reference further teaches measuring the total protein concentration is based on a measurement of pH in the sample (page 9, [0121], line 4++).

Response to Argument
Applicant’s arguments filed 6/28/2022 have been fully considered but they are not persuasive.
Applicant argued that independent claims 13 and 24 recite specific ordered two-step measurements and Nishinage is silent as to any particular order of measurements.
It is the examiner’s position that claims 13 and 24 as written (use of “comprising” in line 3) do not exclude additional measurements and Nishinage teaches all recited measurement steps and the predetermined threshold value as described above.

Conclusion
No claim is allowable.

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653